Case 2:18-cv-00737-DMG-RAO Document 130-2 Filed 11/16/18 Page 1 of 11 Page ID
                                 #:1439




                        EXHIBIT A




                                 Exhibit A
                                  Page 2
Case 2:18-cv-00737-DMG-RAO Document 130-2 Filed 11/16/18 Page 2 of 11 Page ID
                                 #:1440


 1   Mark Holscher (SBN 139582)
     mark.holscher@kirkland.com
 2
     Diana M. Torres (SBN 162284)
 3   diana.torres@kirkland.com
     Sierra Elizabeth (SBN 268133)
 4
     sierra.elizabeth@kirkland.com
 5   KIRKLAND & ELLIS LLP
     333 South Hope Street
 6
     Los Angeles, CA 90071
 7   Telephone: 213-680-8400
     Facsimile: 213-680-8500
 8
 9   Attorneys for EVelozcity Inc.
     [Additional Counsel on Signature Page]
10
11                             UNITED STATES DISTRICT COURT
12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
14   FARADAY&FUTURE INC.,                               ) CASE NO. 2:18-cv-00737-DMG
                                                        j The Honorable Dolly M. Gee
15                Plaintiff,
16                                                      )
                                                        )   DEFENDANT EVELOZCITY INC.’S
17         vs.                                          )   FIRST SET OF
                                                        )   INTERROGATORIES TO
18
     EVELOZCITY INC.,                                   )   PLAINTIFF FARADAY & FUTURE,
19                                                      )   INC.
20                Defendant.                            )
                                                        )
21                                                      )
22                                                      )

23
24
25
26
27
28

                                            Exhibit A
                               Defendant’s First Set of Interrogatories to Plaintiff
                                             Page 3
Case 2:18-cv-00737-DMG-RAO Document 130-2 Filed 11/16/18 Page 3 of 11 Page ID
                                 #:1441


 1         Pursuant to Federal Rule of Civil Procedure 33 and the Local Rules of this
 2   District, Defendant EVelozcity Inc. (“EVelozcity” or “Defendant”) hereby requests
 3   that Plaintiff Faraday&Future, Inc. (“FF” or “Plaintiff’) respond to the following
 4   interrogatories. For definitions and instructions relating to these requests, please refer
 5   to the sections below titled “Definitions” and “Instructions.”
 6         If FF comes into possession, custody, or control of responsive documents
 7   between the time of initial production and the time of trial, Plaintiff requests that
 8   Faraday supplement its earlier production by promptly producing such documents.
 9                                         DEFINITIONS
10          1.    “You,” “Your,” “FF,” “Faraday,” or “Plaintiff’ means, unless otherwise
11   specified in a particular request, plaintiff Faraday & Future, Inc. and includes, without
12   limitation, its agents, representatives, attorneys, employees, members, managers,
13   officers, directors, successors, predecessors, parents, subsidiaries, investigators,
14   accountants, or other person or entity acting or purporting to act on its behalf.
15         2.     “Action,” as used herein, means Faraday&Future, Inc., v. EVelozcity
16   Inc., Case No. 2:18-cv-00737-DMG.
17         3.     “Complaint” means the First Amended Complaint filed by Plaintiff in
18   this Action, and includes any operative complaint filed thereafter.
19         4.     “Document” means all “writings,” “recordings” , and Communications,
20   including, but not limited to, all writings and records of every type and description
21   including, but not limited to, Communications, contracts, agreements, correspondence,
22   memoranda, letters, facsimiles, electronic mail (“e-mail”), records of instant message
23   (“IM”) conversations, records of telephone conversations, handwritten and typewritten
24   notes of any kind, statements, reports, minutes, recordings, transcripts and summaries
25   of meetings, voice recordings, pictures, photographs, drawings, computer cards, tapes,
26   discs, printouts and records of all types, studies, instruction manuals, policy manuals
27   and statements, books, pamphlets, invoices, canceled checks and every other device or
28   medium by which or through which information of any type is transmitted, recorded

                                        Exhibit A1-   -



                                         Page
                          Defendant’s First      4 Interrogatories to Plaintiff
                                            Set of
Case 2:18-cv-00737-DMG-RAO Document 130-2 Filed 11/16/18 Page 4 of 11 Page ID
                                 #:1442


 1   or preserved. Without any limitation on the foregoing, the term “Document” shall
 2   include all copies which differ in any respect from the original or other versions of the
 3   document, including, but not limited to, all drafts and all copies of such drafts or
 4   originals containing initials, comments, notations, insertions, corrections, marginal
 5   notes, amendments or any other variation of any kind. Without any limitation on the
 6   foregoing, the term “Document” shall include all formats, including hard copy and
 7   electronic versions. Furthermore, without any limitation on the foregoing, Document
 8   also means all “writing” within the meaning of California Evidence Code Section 250.
 9         5.     “Thing” or “Things” means any tangible object other than a document as
10   defined herein, and includes objects of every kind and nature.
11         6.     “Communication” means, without limitation, the exchange or
12   transmission of words, ideas, information, or Things to another person or entity,
13   whether accomplished person to person, by telephone, in writing, via electronic mail
14   (“email”), instant message (“IM”), blog, or through another medium, including but not
15   limited to WeChat and Weibo, and shall include but is not limited to discussions,
16   conversations, negotiations, conferences, meetings, speeches, memoranda, letters,
17   correspondence, notes and statements or questions.
18         7.     “Person” means, without limitation, any natural person, corporation,
19   partnership, limited partnership, association, group, organization or entity, any federal,
20   state or local government or any governmental, administrative or regulatory agency,
21   office, bureau, department or body, and shall include the present and former officers,
22   executives, partners, and any other person acting or purporting to act on behalf of any
23   of them, and any of their present or former parent corporations, subsidiaries, affiliates,
24   divisions, predecessors and successors in interest.
25         8.     The terms “relate to,” “relating to,” “in relation to,” or “concerning” any
26   given subject mean, without limitation, reflecting, identifying, evidencing, describing,
27   discussing, referring to, concerning, constituting, regarding, bearing upon, supporting,
28   summarizing, pertaining to, alluding to, depicting, involving, embodying, containing,

                                       Exhibit A2 -   -



                                        Page
                          Defendant’s First     5 Interrogatories to Plaintiff
                                            Set of
Case 2:18-cv-00737-DMG-RAO Document 130-2 Filed 11/16/18 Page 5 of 11 Page ID
                                 #:1443


 1   mentioning, arising out of, in connection with, or having any logical or factual
 2   connection with the matter in question.
 3           9.    “EVelozcity” means EVelozcity Inc., and any of its directors, officers,
 4   managers, members, agents, or employees.
 5           10.   “Alleged Trade Secrets” means anything that You allege or contend is a
 6   trade secret that was misappropriated by EVelozcity, directly or indirectly, including
 7   through any former employee of FF, and including without limitation, as contained in
 8   Your operative complaint in this Action, Your Response to EVelozcity’s Interrogatory
 9   No. 1 in this Action, as well as any further explanation and/or description of the same.
10   Nothing herein shall be construed as an admission that FF has adequately identified its
11   Alleged Trade Secrets and Respondents expressly reserve all rights regarding the
12   same.
13           11.   “Accused Instrumentality,” as used herein, means each product,
14   apparatus, device, process, method, act, or other instrumentality of EVelozcity that FF
15   alleges constitutes misappropriation of one or more of the Alleged Trade Secrets.
16           12.   “Identify”
17                 (i)     when applied to facts and/or circumstances, means to describe
18   completely and with particularity all known facts, actions, events, occurrences,
19   conduct, circumstances, dates, times, participants, and communications relating to the
20   item in question;
21                 (ii)    when applied to persons (as defined herein), means to identify all
22   persons involved in the matter that is the subject of the inquiry, including names,
23   addresses, job titles, employers, and last known locations;
24                 (iii)   when applied to trade secrets, means to describe the alleged trade
25   secret with at least the same particularity as required by California Code of Civil
26   Procedure section 2019.210;
27                 (iv)    when applied to documents or things, means to identify the
28   document or thing by production number (or another suitable unique identifier), along

                                        Exhibit A   -3-
                                          Page
                           Defendant’s First      6 Interrogatories to Plaintiff
                                             Set of
Case 2:18-cv-00737-DMG-RAO Document 130-2 Filed 11/16/18 Page 6 of 11 Page ID
                                 #:1444


 1   with the specific page number, pin cite, part, and/or portion of the document or thing
 2   that reflects, refers to, embodies, and/or discloses the subject at issue.
 3
                                         INSTRUCTIONS
 4         The following instructions apply to the interrogatories below and should be
 5   considered part of each interrogatory.
 6          1.    Separate and complete sworn responses (or, as the case may be, separate
 7   objections) are required for each interrogatory or subpart.
 8         2.     If you object or otherwise decline to set forth in your response any of the
 9   information requested by any interrogatory, set forth the exact grounds upon which
10   you rely with specificity so as to permit the Court to determine the legal sufficiency of
11   your objection or position, and provide the most responsive information you are
12   willing to provide without a court order.
13          3.    These interrogatories are continuing in nature and require supplemental
14   or additional responses in accordance with Rule 26(e) of the Federal Rules of Civil
15   Procedure.
16         4.     If you are unable to answer any of the following interrogatories fully and
17   completely, after exercising due diligence to secure the information necessary to make
18   full and complete answers, so state. In addition, answer each such interrogatory to the
19   fullest extent possible, specifying your knowledge, and your inability to answer the
20   remainder, and state whatever information or knowledge you may have concerning the
21   unanswered portions of the interrogatory.
22          5.    If you object to any interrogatory or any portion of any interrogatory on
23   the ground that it requests information that is privileged (including the attorney-client
24   privilege) or falls within the work product doctrine, provide the following
25   information: the nature of the privilege or doctrine you claim; the basis for claiming
26   privilege; if a document, (i) identify it, (ii) identify all parties known to you who have
27   seen the document, and (iii) describe the subject matter of the document; and, if an
28   oral communication, describe it.

                                        Exhibit A
                                                -4-
                                         Page
                          Defendant’s First      7 Interrogatories to Plaintiff
                                            Set of
Case 2:18-cv-00737-DMG-RAO Document 130-2 Filed 11/16/18 Page 7 of 11 Page ID
                                 #:1445


 1         6.     The singular form of a word shall be interpreted as plural, and the plural
 2   form of a word shall be interpreted as singular, whenever appropriate, in order to bring
 3   within the scope of the interrogatory any information that might otherwise be
 4   considered beyond its scope.
 5         7.     The words “and” and “or” shall be construed either disjunctively or
 6   conjunctively, whichever makes the interrogatory most inclusive.
 7         8.     “Including” shall be construed to mean “including, without limitation” or
 8   “including, but not limited to.”
 9         9.     None of the definitions or interrogatories set forth herein shall be
10   construed as an admission relating to the existence of any evidence, to the relevance
11   or admissibility of any evidence, or to the truth or accuracy of any statement or
12   characterization in the definitions or an interrogatory.
13          10.   For any response in which Plaintiff relies upon Federal Rule of Civil
14   Procedure 33(d), the documents upon which Plaintiff relies shall be identified by
15   production number or other unique identifying designation and be produced by
16   Plaintiff in connection with this action.
17          11.   Unless otherwise specified, the relevant time period for all requests shall
18   be between April 1, 2014 and the present (the “Relevant Time Period”).
19
20
21
22
23
24
25
26
27
28

                                       Exhibit A  -5-
                                        Page
                          Defendant’s First      8 Interrogatories to Plaintiff
                                            Set of
Case 2:18-cv-00737-DMG-RAO Document 130-2 Filed 11/16/18 Page 8 of 11 Page ID
                                 #:1446


 1                                   INTERROGATORIES
 2
 3   INTERROGATORY NO. 1:
 4         IDENTIFY any trade secret YOU contend to own that YOU contend was
 5   misappropriated by EVELOZCITY. To the extent YOU contend that YOUR
 6   ALLEGED TRADE SECRETS are reflected, referred to, embodied, and/or disclosed
 7   in any DOCUMENT or THING, YOUR response should IDENTIFY the
 8   DOCUMENT or THING separately for each ALLEGED TRADE SECRET, and the
 9   specific page number(s), pin cite(s), part(s), and/or portion(s) thereof that YOU
10   contend reflect, refer to, embody, and/or disclose each ALLEGED TRADE SECRET.
11   INTERROGATORY NO. 2:
12         Separately, for each alleged trade secret asserted by YOU to have been
13   misappropriated by EVELOZCITY, IDENTIFY all date(s) on which it was allegedly
14   disclosed to EVELOZCITY, all means by which such alleged disclosure(s) occurred,
15   the PERSON(S) at or associated with EVELOZCITY to whom the alleged
16   disclosure(s) occurred, the PERSON(S) who made the alleged disclosure(s), and each
17   and every DOCUMENT and/or COMMUNICATION containing or comprising such
18   disclosure.
19   INTERROGATORY NO. 3:
20         Separately, for each ALLEGED TRADE SECRET asserted by YOU to have
21   been misappropriated by EVELOZCITY, IDENTIFY the fact(s) and circumstance(s)
22   surrounding its creation, development, and/or acquisition, including without limitation
23   the person(s) who created, developed, or acquired the alleged trade secret, how and
24   when the ALLEGED TRADE SECRET was created or acquired, any public or non­
25   trade secret information included within the ALLEGED TRADE SECRET, the
26   PERSON to whom the ALLEGED TRADE SECRET belongs (i.e., Faraday&Future,
27   Inc., or some other PERSON), and any PERSON(S) licensed or otherwise authorized
28

                                      Exhibit A6 -   -



                                       Page
                         Defendant’s First     9 Interrogatories to Plaintiff
                                           Set of
Case 2:18-cv-00737-DMG-RAO Document 130-2 Filed 11/16/18 Page 9 of 11 Page ID
                                 #:1447


 1   to acquire, possess, disclose, commercialize, or otherwise use the ALLEGED TRADE
 2   SECRET.
 3   INTERROGATORY NO. 4:
 4         Separately, for each alleged trade secret asserted by Plaintiff to have been
 5   misappropriated by EVELOZCITY, IDENTIFY each ACCUSED
 6   INSTRUMENTALITY, including a specific identification of where and how each
 7   alleged trade secret (including each component, element, or aspect thereof) is found
 8   within each ACCUSED INSTRUMENTALITY. Your response to this Interrogatory
 9   should be in the form of a chart or table organized by the ALLEGED TRADE
10   SECRET.
11   INTERROGATORY NO. 5:
12         Separately, for each alleged trade secret asserted by YOU to have been
13   misappropriated by EVELOZCITY, state the amount and nature of damages or any
14   other remedy to which YOU contend YOU are entitled and state the basis for that
15   contention, including by identifying all DOCUMENTS and THINGS supporting
16   YOUR contentions. YOUR response to this Interrogatory should be organized
17   separately for each ALLEGED TRADE SECRET.
18
19
20
21
22
23
24
25
26
27
28

                                       Exhibit A
                                               -7-
                                       Page
                         Defendant’s First     10Interrogatories to Plaintiff
                                           Set of
Case 2:18-cv-00737-DMG-RAO Document 130-2 Filed 11/16/18 Page 10 of 11 Page ID
                                  #:1448


 1   Dated: September 21,2018              Respectfully Submitted,
 2
                                           KIRKLAND & ELLIS LLP
 3
 4
                                           MarLffolÄr (SBN 139582)
 5                                         mark.holscher@kirkland.com
                                           Diana M. Torres (SBN 162284)
 6
                                           diana.torres@kirkland.com
 7                                         Sierra Elizabeth (SBN 268133)
                                           sierra.elizabeth@kirkland.com
 8
                                           Ashley Neglia (SBN 298924)
 9                                         ashley.neglia@kirkland.com
                                           Benjamin Sadun (SBN 287533)
10
                                           benj amin. sadun@kirkland.com
11                                         Benjamin A. Yaghoubian (SBN 292318)
12                                         benjamin.yaghoubian@kirkland.com
                                           333 South Hope Street
13                                         Los Angeles, California 90071
14                                         Telephone: (213) 680-8400
                                           Facsimile: (213) 680-8500
15
16                                         Attorneys for EVelozcity Inc.

17
18
19
20
21
22
23
24
25
26
27
28

                                    Exhibit A8-   -



                                    Page
                      Defendant’s First     11Interrogatories to Plaintiff
                                        Set of
Case 2:18-cv-00737-DMG-RAO Document 130-2 Filed 11/16/18 Page 11 of 11 Page ID
                                  #:1449


 1                                       PROOF OF SERVICE
 2          I, Laura Bay, am employed in the County of Los Angeles, State of California. I am
 3   over the age of 18 and not a party to the within action. My business address is 333 South
 4   Hope Street, Los Angeles, California 90071.
 5          On September 21, 2018, the foregoing document was served on the interested parties
 6   in this action as follows:

 7          HI By Personal Service:                           S By Email Courtesy Copy:
             By causing a copy of the document to        By causing a copy of the document to
 8   be personally served by hand to the person   be emailed to the person at the addresses set
     at the address set forth below:              forth below:
 9
10   Duane Lyons                                      Charles K. Verhoeven
     duanelyons @quinnemanuel .com                    Charles verho even@quinnemanuel .com
11   Harry A. Olivar, Jr.                             David Perlson
     harryolivar@quinnemanuel.com                     davidperlson@quinnemanuel.com
12   William C. Price                                 James Judah
     williamprice@quinnemanuel.com                    j amesjudah@quinnemanuel.com
13   QUINN EMANUEL URQUHART &                         Jocelyn Ma
     SULLIVAN, LLP                                    jocelynma@quinnemanuel.com
14   865 S. Figueroa St., 10th Floor                  qe-faraday@quinnemanuel.com
     Los Angeles, CA 90017                             QUINN EMANUEL URQUHART &
15   Telephone: 650-801-5000                           SULLIVAN, LLP
     Facsimile: 650-801-5100                           50 California Street, 22nd Floor
16                                                     San Francisco, CA 94111
                                                       Telephone: 415-875-6600
17                                                     Facsimile: 415-875-6700
     Attorneys for PlaintiffFaraday&Future,            Attorneys for PlaintiffFaraday&Future,
18   Inc.                                              Inc.
19
20
            I declare under penalty of perjury under the laws of California that the foregoing is
21
     true and correct.
22
23
24
25
26
27
28

                                          Exhibit A
                                                  -9-
                                          Page
                            Defendant’s First Set 12
                                                  of Interrogatories to Plaintiff
